


117 S1945 IS: Institutional Grants for New Infrastructure, Technology, and Education for HBCU Excellence Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1945
IN THE SENATE OF THE UNITED STATES

May 27, 2021
Mr. Coons (for himself and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To provide for the long-term improvement of Historically Black Colleges and Universities, and for other purposes.


1.Short titleThis Act may be cited as the Institutional Grants for New Infrastructure, Technology, and Education for HBCU Excellence Act or the IGNITE HBCU Excellence Act. 2.Grants for the long-term improvement of HBCUs (a)In generalThe Secretary shall award grants to eligible entities, on a competitive basis, to support long-term improvements to the facilities of such entities in accordance with this Act.
(b)ApplicationTo be considered for a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including— (1)to the extent possible, the information necessary for the Secretary to make the determinations under subsection (c);
(2)a description of the projects that such eligible entity plans to carry out with the grant, and how such projects will advance the long-term goals of the entity; and (3)an explanation of how such projects will reduce risks to the health, welfare, and safety of students, staff, administrators, faculty, researchers, and guests at such eligible entity.
(c)PriorityIn awarding grants under this section, the Secretary— (1)shall give priority to eligible entities that—
(A)demonstrate the greatest need to improve campus facilities, as determined by a comparison of factors identified by the Secretary, which may include— (i)consideration of threats posed by the proximity of such facilities to toxic sites;
(ii)the vulnerability of such facilities to natural disasters and environmental risks; (iii)the median age of such facilities, including the facilities that such eligible entities will use grant funds to improve;
(iv)the extent to which student enrollment exceeds physical and instructional capacity; (v)the condition of major systems in such facilities such as heating, ventilation, air conditioning, electrical, water, and sewer systems;
(vi)the condition of roofs, windows, and doors of such facilities; (vii)other critical health and safety conditions;
(viii)the number and condition of facilities in significant disrepair; and (ix)the total amount of deferred maintenance of such facilities;
(B)demonstrate the most limited capacity to raise funds for the long-term improvement of campus facilities, as determined by an assessment of— (i)the current and historic ability of the eligible entity to raise funds for construction, renovation, modernization, and major repair projects for campus;
(ii)whether the eligible entity has been able to issue bonds or receive other funds to support school construction projects; and (iii)the bond rating of the eligible entity;
(C)enroll the highest percentages of students who are eligible to receive a Federal Pell Grant under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.), and whose families qualify for other Federal need-based aid;  (D)are public institutions facing declining State support or investment; or
(E)demonstrate an effort to seek support from public and private entities for projects carried out with a grant awarded under this Act; and (2)may give priority to eligible entities—
(A)that lack access to high-speed broadband and will use the grant funds to improve access to high-speed broadband sufficient to support digital learning in accordance with section 3(a)(9); or  (B)at which the highest degree that is predominantly awarded to students is an associate’s degree.
(d)Geographic distributionThe Secretary shall ensure that grants under this section are awarded to eligible entities in a manner that reflects the geographic distribution of such entities in the United States. (e)Technical assistanceThe Secretary, directly or by grant or contract, may provide technical assistance to eligible entities to prepare the entities to qualify, apply for, and maintain a grant, under this Act. 
(f)Relationship to HBCU capital financing program
(1)In generalThe Secretary may take into consideration whether an eligible entity has received a loan under a loan agreement made under part D of title III of the Higher Education Act of 1965 (20 U.S.C. 1066 et seq.) when— (A)reviewing grant applications under this section;
(B)determining priority under subsection (c); and  (C)determining the amount awarded for a grant under this Act.
(2)PriorityWith respect to paragraph (1)(B), the Secretary may— (A)determine that an eligible entity should not receive priority under subsection (c) if such entity has received a loan under a loan agreement made under part D of title III of the Higher Education Act of 1965 (20 U.S.C. 1066 et seq.); and
(B)determine that an eligible entity should receive higher priority under subsection (c) if such entity has not received a loan under a loan agreement made under part D of title III of the Higher Education Act of 1965 (20 U.S.C. 1066 et seq.). 3.Grant uses (a)Permitted usesExcept as provided in subsection (b), an eligible entity that receives a grant under this Act shall use such grant funds to carry out at least one of the following activities:
(1)Construct, modernize, renovate, or retrofit the campus facilities of such entity, which may include— (A)providing for the improvement of existing, or the establishment of new, instructional program spaces, laboratories, or research facilities relating to fields of science, technology, engineering, the arts, mathematics, health, agriculture, education, medicine, law, and other disciplines;
(B)constructing or improving roads or other transportation infrastructure on campus, for which the eligible entity is responsible; (C)establishing or improving the use of campus facilities for the purpose of community-based partnerships that provide students and community members with academic, health, career, and social services; and
(D)preserving facilities with historic significance, and facilities that house historic or cultural artifacts. (2)Purchase or modernize vehicle fleets owned and operated by such entity that are used primarily for the purpose of facilitating campus accessibility and student academic activities.
(3)Carry out major repairs to the facilities or other physical plants of such entity, including deferred maintenance projects. (4)Acquire and install academic and residential furniture, fixtures, and instructional research-related equipment and technology in the campus facilities of such entity.
(5)For the purpose of facilitating the construction of new campus facilities funded with a grant under this Act— (A)purchase or otherwise acquire title to land to serve as a permanent site for such facilities; and
(B)to the extent that other public or private funds are insufficient— (i)prepare land for the construction of such facilities; and
(ii)pay other preconstruction costs relating to the development of such facilities.  (6)Install or extend the life and usability of basic systems and components of campus facilities, which may include—
(A)high-speed broadband internet infrastructure sufficient to support digital and technology-based learning;  (B)high-capacity, middle-mile broadband networks, and campus-wide broadband networks, including 5G and future network generations; 
(C)fiber, cyber, and telecommunications infrastructure, including small cells; (D)heating, ventilation, and air conditioning (HVAC) or other indoor air quality systems;
(E)support for last-mile service for rural campuses when other means of providing this support is unavailable; and (F)other infrastructure to support the success of operations and other digital and technology needs.
(7)Strengthen the safety and security of the campus of such entity by improving or utilizing design elements, principles, and technology that— (A)guarantee layers of security throughout the such campus; and
(B)uphold the function of such campus as a learning and teaching environment. (8)Reduce current or anticipated overcrowding in the campus facilities.
(9)Ensure that the building envelopes of the campus facilities— (A)protect occupants and interiors of such facilities from natural elements; and
(B)are structurally sound and secure. (10)Improve energy and water efficiency to lower the costs of energy and water consumption in campus facilities.
(11)With respect to campus facilities, reduce or eliminate the presence of— (A)toxins and chemicals, including mercury, radon, polychlorinated biphenyls, lead, and asbestos;
(B)mold and mildew; (C)rodents and pests; or
(D)biological, radiological, and other waste related to research. (12)Ensure the safety of drinking water at the tap and water used for meal preparation in campus facilities, which may include testing of the potability of water at the tap for the presence of lead and other contaminants.
(13)Bring campus facilities into compliance with applicable fire, health, and safety codes and regulations. (14)Make existing campus facilities accessible to individuals with disabilities through compliance with—
(A)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and (B)section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
(b)Prohibited usesAn eligible entity that receives a grant under this Act may not use such grant funds for— (1)payment of routine and predictable maintenance costs, minor repairs, and utility bills; 
(2)any facility that is— (A)primarily used for athletic contests or exhibitions or other events for which admission is charged to the general public; or
(B)primarily used for or associated with sectarian instruction or religious worship; or (3)the purchase or support of any communications equipment or service (as defined in section 9 of the Secure and Trusted Networks Act of 2019 (47 U.S.C. 1608)) that poses a risk to national security.
(c)Supplement not supplantAn eligible entity shall use a grant received under this Act only to supplement the level of Federal, State, and local public funds that would, in the absence of such grant, be made available for the activities supported by the grant, and not to supplant such funds. (d)Encouraging partnershipsThe Secretary shall encourage partnerships between eligible entities and public and private entities to—
(1)provide additional funding; and (2)assist in carrying out the activities under this Act.
4.Requirements for hazard-resistance and energy and water conservationAn eligible entity that receives a grant under this Act shall ensure that any new construction, modernization, or renovation project carried out with such grant funds meets or exceeds the following requirements: (1)Requirements for such projects set forth in the most recent published edition of a nationally recognized, consensus-based model building code.
(2)Requirements for such projects set forth in the most recent published edition of a nationally recognized, consensus-based model energy conservation code. (3)Performance criteria under the WaterSense program, established under section 324B of the Energy Policy and Conservation Act (42 U.S.C. 6294b), applicable to such projects within a nationally recognized, consensus-based model code.
5.Use of small business concernsIn carrying out projects funded with a grant under this Act, an eligible entity shall seek to procure contracts from small business concerns owned and controlled by veterans (including service-disabled veterans), qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women.  6.Reservation for administrative and other activities (a)ReservationAn eligible entity that receives a grant under this Act may reserve a total of not more than five percent of the amount of such grant to—
(1)develop the facilities master plan required under subsection (b); (2)carry out activities to—
(A)protect the health of students, staff, administrators, faculty, researchers, and guests during the construction or modernization of the campus facilities of such entity; and (B)mitigate excessive noise caused by activities carried out under this Act;
(3)pay personnel to carry out administrative work relating to the grant program; and (4)pay other reasonable administrative costs associated with the grant program.
(b)Facilities master plan
(1)In generalNot later than 180 days after receiving a grant under this Act, an eligible entity shall submit to the Secretary a comprehensive 10-year facilities master plan. (2)ElementsThe facilities master plan required under paragraph (1) shall include, with respect to the eligible entity submitting such plan, a description of—
(A)the extent to which the campus facilities— (i)meet the educational needs of students; and
(ii)support the educational mission and vision of such entity; (B)the physical condition of the campus facilities;
(C)the current health, safety, and environmental conditions of the campus facilities, including— (i)indoor air quality;
(ii)the presence of hazardous and toxic substances and chemicals on or near such facilities; (iii)the safety of drinking water at the tap and water used for meal preparation, including the level of lead and other contaminants in such water;
(iv)energy and water efficiency; (v)excessive noise in academic spaces; and
(vi)other health, safety, and environmental conditions that would impact the health, safety, and learning ability of students; (D)the actual and anticipated impact of current and future student enrollment levels (as of the date of application) on the design of current and future campus facilities, as well as the financial implications of such enrollment levels;
(E)the dollar amount and percentage of funds such entity will dedicate to capital construction projects, including— (i)any funds in the budget of such entity that will be dedicated to such projects; and
(ii)any funds not in such budget that will be dedicated to such projects, including any funds available to the eligibility entity as the result of a bond issue or the Historically Black College and University Capital Financing Program under part D of title III of the Higher Education Act of 1965 (20 U.S.C. 1066 et seq.); and (F)the dollar amount and percentage of funds such entity will dedicate to the maintenance and operation of campus facilities, including—
(i)any funds in the budget of such entity that will be dedicated to the maintenance and operation of such facilities; and (ii)any funds not in the budget of such entity that will be dedicated to the maintenance and operation of such facilities.
(3)ConsultationIn developing the facilities master plan, the eligible entity demonstrate that it conducted meaningful consultation with diverse stakeholders, which may include— (A)staff and other institutional leaders;
(B)custodial and maintenance staff; (C)emergency first responders;
(D)campus facilities directors; (E)students and families;
(F)community residents, including those directly affected by actions undertaken as a result of utilizing grant funds; (G)government entities;
(H)local charitable foundations; (I)local employers;
(J)Indian Tribes, as applicable; and (K)other such individuals and entities.
7.HBCU capital financing loan disbursement and forgiveness
(a)In generalEach time an institution of higher education receives a disbursement of a loan amount under a covered closed loan agreement, the Secretary shall repay— (1)the outstanding balance of principal, interest, fees, and costs on such loan amount (as of the date of such disbursement) under the covered closed loan agreement; and
(2)any reimbursement (including reimbursements of escrow and return of fees and deposits) relating to the covered closed loan agreement that are usual and customary when the loan is paid off by the institution. (b)Covered closed loan agreementIn this section, the term “covered closed loan agreement” means each of the following:
(1)A closed loan agreement— (A)executed before the date of enactment of the Consolidated Appropriations Act, 2021 (Public Law 116–260);
(B)made under part D of title III of the Higher Education Act of 1965 (20 U.S.C. 1066 et seq.); and (C)that provides for loan amounts that have not been disbursed as of the date of enactment of the Consolidated Appropriations Act, 2021 (Public Law 116–260).
(2)A closed loan agreement— (A)authorized under section 3512 of the CARES Act (20 U.S.C. 1001 note); and
(B)made for the deferment of balances that have not been disbursed as of the date of enactment of the Consolidated Appropriations Act, 2021 (Public Law 116–260). 8.Reports (a)Department of Education report (1)In generalNot later than 2 years after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to the appropriate congressional committees a report on the projects carried out with grant funds awarded under this Act.
(2)ElementsThe report required under paragraph (1) shall include— (A)with respect to projects carried out by eligible entities with grant funds awarded under this Act, an assessment of—
(i)the types of such projects; (ii)the square footage of the improvements made by such projects, disaggregated by—
(I)total square footage; and (II)square footage per each eligible entity;
(iii)the total cost of each such project;  (iv)the cost described in clause (iii), disaggregated by the cost of—
(I)planning; (II)design;
(III)construction; (IV)site purchase; and
(V)improvements; (v)the geographic distribution of such projects; and
(vi)the demographic composition of the student population served by such projects, disaggregated by— (I)race and ethnicity; and
(II)the number and percentage of students enrolled at such entities who are eligible to receive a Federal Pell Grant under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.);  (B)an evaluation of a sample of grant recipients, selected by the Secretary taking into account size and geographic location of each grantee, to determine how such recipients are using the grant and the effectiveness of the activities carried out with the grant; and
(C)an analysis of compliance with the requirement in section 3(c). (b)Comptroller General study report (1)Study requiredNot later than 4 years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study on the implementation of the grant program under this Act.
(2)ElementsThe study conducted under paragraph (1) shall include— (A)an examination of program implementation challenges; and
(B)an assessment of whether any changes are needed to make grants under this Act more accessible to eligible entities with fiscal challenges to help them raise capital for infrastructure projects. (3)ReportAfter the completion of the study under paragraph (1), the Comptroller General shall submit to the appropriate congressional committees a report on the results of the study, including any recommendations to the Secretary for improvements to the implementation of the grant program under this Act.
9.DefinitionsIn this Act: (1)Eligible entityThe term eligible entity means—
(A)a part B institution, as such term is defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)); or (B)a Historically Black Graduate Professional School identified in section 326(e) of such Act (20 U.S.C. 1063b(e)).
(2)SecretaryThe term Secretary means the Secretary of Education. (3)StateThe term State has the meaning given such term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
10.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act for each of fiscal years 2022 through 2027.  